NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
  

                United States Court of Appeals
                                For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                               Submitted January 20, 2015 
                                Decided January 21, 2015 
                                              
                                         Before 
 
                          RICHARD A. POSNER, Circuit Judge 
                           
                          MICHAEL S. KANNE, Circuit Judge 
                           
                          DIANE S. SYKES, Circuit Judge 
 
No. 14‐2510                                      Appeal from the 
                                                 United States District Court for the 
UNITED STATES OF AMERICA,                        Northern District of Illinois, 
      Plaintiff‐Appellee,                        Eastern Division. 
                                                  
      v.                                         No. 12 CR 384‐3 
                                                  
SERGIO BALTAZAR‐LUJANO,                          Rubén Castillo, 
      Defendant‐Appellant.                       Chief Judge. 
 
                                        O R D E R 

        Sergio Baltazar‐Lujano and four of his cohorts were arrested in 2012 for 
participating in a large‐scale drug ring in Chicago. Baltazar‐Lujano pleaded guilty to 
conspiring to possess with intent to distribute heroin and possessing a firearm in 
furtherance of the drug‐trafficking crime. See 21 U.S.C. § 846; 18 U.S.C. § 924(c)(1)(A). In 
the plea agreement, he waived all appellate issues that might have arisen had he gone to 
trial except for issues related to the validity of the plea and the sentence imposed. The 
district judge sentenced him to the statutory minimum of 120 months on the conspiracy 
count and a consecutive 60 months for the gun offense, also the statutory minimum. 
Baltazar‐Lujano now appeals, but his appointed lawyer asserts that the appeal is 
frivolous and moves to withdraw under Anders v. California, 386 U.S. 738, 744 (1967). 
Baltazar‐Lujano has not accepted our invitation to respond to counselʹs motion. See 7TH 
No. 14‐2510                                                                             Page 2 
 
CIR. R. 51(b). Counsel has submitted a brief that explains the nature of the case and 
addresses the issues that an appeal of this kind might be expected to involve. Because 
the analysis in the brief appears to be thorough, we limit our review to the subjects that 
counsel has discussed. See United States v. Bey, 748 F.3d 774, 776 (7th Cir. 2014); United 
States v. Wagner, 103 F.3d 551, 553 (7th Cir. 1996). 
         
        Counsel begins by noting that Baltazar‐Lujano does not wish to challenge his 
guilty pleas. Thus, counsel appropriately omits discussion about the adequacy of the 
plea colloquy and the voluntariness of the pleas. See United States v. Konczak, 683 F.3d 
348, 349 (7th Cir. 2012); United States v. Knox, 287 F.3d 667, 671–72 (7th Cir. 2002). 
         
        Counsel considers whether Baltazar‐Lujano could challenge his 180‐month 
sentence as unreasonable and correctly concludes that this challenge would be frivolous. 
Baltazar‐Lujano’s sentence was below the combined calculated guidelines range of 168 
to 210 months on the conspiracy count and the statutory minimum 60 consecutive 
months on the gun count. Counsel offers nothing to rebut the presumption of 
reasonableness that applies to this below‐guidelines sentence, nor can we find any 
reason to disturb it. See United States v. Annoreno, 713 F.3d 352, 360 (7th Cir. 2013). The 
court adequately considered the sentencing factors in 18 U.S.C. § 3553(a)—including the 
seriousness of the offenses and Baltazar‐Lujano’s role in the conspiracy—and concluded 
the statutory minimum term was sufficient. 
         
        Accordingly, we GRANT counsel’s motion to withdraw and DISMISS the appeal.